Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Spencer Thevenin (Reg. No. 76,644) on 04/22/2022.

The application has been amended as follows:

1.	(Currently amended) A method comprising:
identifying a recipe for depositing a plurality of layers on a substrate in a processing chamber of a substrate processing system, wherein the recipe comprises a plurality of iterations of a set of one or more processes, and wherein each iteration of the plurality of iterations is for depositing at least one layer of the plurality of layers;
determining a plurality of iteration adjustments to cause uniformity of the plurality of layers, wherein each iteration adjustment of the plurality of iteration adjustments corresponds to a respective iteration of the plurality of iterations, and wherein one or more of the plurality of iteration adjustments indicate additive operations; 
determining one or more multipliers to cause an adjustment in thickness of one or more layers of the plurality of layers, wherein each multiplier of the one or more multipliers corresponds to a corresponding iteration of the plurality of iterations, [[and]] wherein the one or more multipliers indicate multiplicative operations, and wherein at least one of (i) the plurality of iteration adjustments or (ii) the one or more multipliers is associated with a relative position of an associated layer of the plurality of layers; and
storing the plurality of iteration adjustments and the one or more multipliers as a stored plurality of iteration adjustments and one or more stored multipliers, wherein the plurality of layers are deposited on one or more substrates based on the recipe and the stored plurality of iteration adjustments and the one or more stored multipliers.
2.	(Currently amended) The method of claim 1, wherein: 
the set of one or more processes comprises a plurality of manufacturing parameters for depositing the at least one layer of the plurality of layers on the substrate;
each iteration adjustment of the plurality of iteration adjustments updates one or more of the plurality of manufacturing parameters of the respective iteration of the set of one or more processes by performing one or more corresponding additive operations; and
each multiplier of the one or more multipliers updates at least one of the plurality of manufacturing parameters of the corresponding iteration of the set of one or more processes by performing one or more corresponding multiplicative operations
3.	(Original) The method of claim 2, wherein the plurality of manufacturing parameters comprise one or more of:
gas flow rate; 
High Frequency Radio Frequency (HFRF) power;
Low Frequency Radio Frequency (LFRF) power;
lift spacing;
chamber pressure;
bottom tuner parameters; or
inner zone heater temperature.
4.	(Original) The method of claim 1, wherein the uniformity of the plurality of layers comprises one or more of:
each layer of the plurality of layers has same thickness; 
each layer of the plurality of layers is uniform; or
each set of adjacent layers of the plurality of layers has same interplanar spacing.
5.	(Original) The method of claim 1, wherein the determining of the plurality of iteration adjustments comprises:
depositing a first plurality of layers of a first type on a first substrate;
determining first metrology data of the first plurality of layers; and
generating, based on the first metrology data, first iteration adjustments to adjust corresponding manufacturing parameters to cause the uniformity of the first plurality of layers, wherein the plurality of iteration adjustments is based on the first iteration adjustments.
6.	(Previously presented) The method of claim 1, wherein:
each of the plurality of layers is associated with a target layer thickness corresponding to the one or more multipliers; and
a first target layer thickness of a first layer of the plurality of layers is different from a second target layer thickness of a second layer of the plurality of layers.
7.	(Original) The method of claim 5, wherein the determining of the plurality of iteration adjustments further comprises:
depositing a second plurality of layers of a second type on a second substrate, wherein the second type is different from the first type;
determining second metrology data of the second plurality of layers; and
generating, based on the second metrology data, second iteration adjustments to adjust respective manufacturing parameters to cause the uniformity of the second plurality of layers, wherein the plurality of iteration adjustments is further based on the second iteration adjustments. 
8.	(Original) The method of claim 7, wherein the determining of the plurality of iteration adjustments further comprises:
depositing, using the first iteration adjustments and the second iteration adjustments, a third plurality of alternating layers of the first type and the second type on a third substrate; 
determining third metrology data of the third plurality of alternating layers; and
generating, based on the third metrology data, third iteration adjustments to adjust corresponding time values to cause the uniformity of the third plurality of alternating layers, wherein the plurality of iteration adjustments is further based on the third iteration adjustments. 
9.	(Original) The method of claim 1, wherein the determining of the one or more multipliers comprises determining one or more sensitivity factors corresponding to one or more manufacturing parameters that correspond to a particular adjustment of thickness.
10.	(Original) The method of claim 9, wherein the one or more manufacturing parameters comprise one or more of RF power, impedance of plasma, or time.
11.	(Original) The method of claim 1, wherein the one or more substrates are to be generated based on the recipe and the stored plurality of iteration adjustments and the one or more stored multipliers without splitting up the plurality of iterations of the recipe.
12.	(Currently amended) A non-transitory machine-readable storage medium storing instructions which, when executed cause one or more processors to perform operations comprising:
identifying a recipe for depositing a plurality of layers on a substrate in a processing chamber of a substrate processing system, wherein the recipe comprises a plurality of iterations of a set of one or more processes, and wherein each iteration of the plurality of iterations is for depositing at least one layer of the plurality of layers;
determining a plurality of iteration adjustments to cause uniformity of the plurality of layers, wherein each iteration adjustment of the plurality of iteration adjustments corresponds to a respective iteration of the plurality of iterations, and wherein one or more of the plurality of iteration adjustments indicate additive operations;
determining one or more multipliers to cause an adjustment in thickness of one or more layers of the plurality of layers, wherein each multiplier of the one or more multipliers corresponds to a corresponding iteration of the plurality of iterations, [[and]] wherein the one or more multipliers indicate multiplicative operations, and wherein at least one of (i) the plurality of iteration adjustments or (ii) the one or more multipliers is associated with a relative position of an associated layer of the plurality of layers; and
storing the plurality of iteration adjustments and the one or more multipliers as a stored plurality of iteration adjustments and one or more stored multipliers, wherein the plurality of layers are deposited on one or more substrates based on the recipe and the stored plurality of iteration adjustments and the one or more stored multipliers. 
13.	(Original) The non-transitory machine-readable storage medium of claim 12, wherein: 
the set of one or more processes comprises a plurality of manufacturing parameters for depositing the at least one layer of the plurality of layers on the substrate;
each iteration adjustment of the plurality of iteration adjustments updates one or more of the plurality of manufacturing parameters of the respective iteration of the set of one or more processes by performing one or more corresponding additive operations; and
each multiplier of the one or more multipliers updates at least one of the plurality of manufacturing parameters of the corresponding iteration of the set of one or more processes by performing one or more corresponding multiplicative operations.
14.	(Original) The non-transitory machine-readable storage medium of claim 13, wherein the plurality of manufacturing parameters comprise one or more of:
gas flow rate;
High Frequency Radio Frequency (HFRF) power;
Low Frequency Radio Frequency (LFRF) power;
lift spacing;
chamber pressure;
bottom tuner parameters; or
inner zone heater temperature.
15.	(Original) The non-transitory machine-readable storage medium of claim 12, wherein the determining of the one or more multipliers comprises determining one or more sensitivity factors corresponding to one or more manufacturing parameters that correspond to a particular adjustment of thickness.
16.	(Currently amended) A system comprising:
memory; and
one or more processors coupled to the memory, the one or more processors to:
identify a recipe for depositing a plurality of layers on a substrate in a processing chamber, wherein the recipe comprises a plurality of iterations of a set of one or more processes, and wherein each iteration of the plurality of iterations is for depositing at least one layer of the plurality of layers;
determine a plurality of iteration adjustments to cause uniformity of the plurality of layers, wherein each iteration adjustment of the plurality of iteration adjustments corresponds to a respective iteration of the plurality of iterations, and wherein one or more of the plurality of iteration adjustments indicate additive operations;
determine one or more multipliers to cause an adjustment in thickness of one or more layers of the plurality of layers, wherein each multiplier of the one or more multipliers corresponds to a corresponding iteration of the plurality of iterations, and wherein the one or more multipliers indicate multiplicative operations, and wherein at least one of (i) the plurality of iteration adjustments or (ii) the one or more multipliers is associated with a relative position of an associated layer of the plurality of layers; and
store the plurality of iteration adjustments and the one or more multipliers as a stored plurality of iteration adjustments and one or more stored multipliers, wherein the plurality of layers are deposited on one or more substrates based on the recipe and the stored plurality of iteration adjustments and the one or more stored multipliers.
17.	(Previously presented) The system of claim 16, wherein to determine the plurality of iteration adjustments, the one or more processors are to:
deposit a first plurality of layers of a first type on a first substrate;
determine first metrology data of the first plurality of layers; and
generate, based on the first metrology data, first iteration adjustments to adjust corresponding manufacturing parameters to cause the uniformity of the first plurality of layers, wherein the plurality of iteration adjustments is based on the first iteration adjustments.
18.	(Original) The system of claim 17, wherein the first metrology data comprise a corresponding thickness of each of the first plurality of layers.
19.	(Previously presented) The system of claim 17, wherein to determine the plurality of iteration adjustments, the one or more processors are to:
deposit a second plurality of layers of a second type on a second substrate, wherein the second type is different from the first type;
determine second metrology data of the second plurality of layers; and
generate, based on the second metrology data, second iteration adjustments to adjust respective manufacturing parameters to cause the uniformity of the second plurality of layers, wherein the plurality of iteration adjustments is further based on the second iteration adjustments. 
20.	(Previously presented) The system of claim 19, wherein to determine the plurality of iteration adjustments, the one or more processors are to:
deposit, using the first iteration adjustments and the second iteration adjustments, a third plurality of alternating layers of the first type and the second type on a third substrate; 
determine third metrology data of the third plurality of alternating layers; and
generate, based on the third metrology data, third iteration adjustments to adjust corresponding time values to cause the uniformity of the third plurality of alternating layers, wherein the plurality of iteration adjustments is further based on the third iteration adjustments.

Reason for Allowance

The following is an examiner’s statement of reasons for allowance: 

The combination of Takizawa and Shaikh teaches:
identifying a recipe for depositing a plurality of layers on a substrate in a processing chamber of a substrate processing system, wherein the recipe comprises a plurality of iterations of a set of one or more processes, and wherein each iteration of the plurality of iterations is for depositing at least one layer of the plurality of layers;
determining a plurality of iteration adjustments to cause uniformity of the plurality of layers, wherein each iteration adjustment of the plurality of iteration adjustments corresponds to a respective iteration of the plurality of iterations, and wherein one or more of the plurality of iteration adjustments indicate additive operations; 
determining one or more multipliers to cause an adjustment in thickness of one or more layers of the plurality of layers, wherein each multiplier of the one or more multipliers corresponds to a corresponding iteration of the plurality of iterations, wherein the one or more multipliers indicate multiplicative operations; and
storing the plurality of iteration adjustments and the one or more multipliers as a stored plurality of iteration adjustments and one or more stored multipliers, wherein the plurality of layers are deposited on one or more substrates based on the recipe and the stored plurality of iteration adjustments and the one or more stored multipliers.
Reference Liaw US 20210066100 A1 teaches a multilayer structure wherein the layer thickness increases as the distance of the layer to substrate increased.
However, Takizawa, Shaikh and Liaw do not teach or suggest individually or in combination the method comprising:
identifying a recipe for depositing a plurality of layers on a substrate in a processing chamber of a substrate processing system, wherein the recipe comprises a plurality of iterations of a set of one or more processes, and wherein each iteration of the plurality of iterations is for depositing at least one layer of the plurality of layers;
determining a plurality of iteration adjustments to cause uniformity of the plurality of layers, wherein each iteration adjustment of the plurality of iteration adjustments corresponds to a respective iteration of the plurality of iterations, and wherein one or more of the plurality of iteration adjustments indicate additive operations; 
determining one or more multipliers to cause an adjustment in thickness of one or more layers of the plurality of layers, wherein each multiplier of the one or more multipliers corresponds to a corresponding iteration of the plurality of iterations, [[and]] wherein the one or more multipliers indicate multiplicative operations, and wherein at least one of (i) the plurality of iteration adjustments or (ii) the one or more multipliers is associated with a relative position of an associated layer of the plurality of layers; and
storing the plurality of iteration adjustments and the one or more multipliers as a stored plurality of iteration adjustments and one or more stored multipliers, wherein the plurality of layers are deposited on one or more substrates based on the recipe and the stored plurality of iteration adjustments and the one or more stored multipliers.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL TANG/           Examiner, Art Unit 2115                                                                                                                                                                                             


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115